NONPRECEDENTIAL DISPOSITION
               To be cited only in accordance with Fed. R. App. P. 32.1



               United States Court of Appeals
                               For the Seventh Circuit
                               Chicago, Illinois 60604

                            Submitted December 15, 2021*
                              Decided January 6, 2022

                                        Before

                   DAVID F. HAMILTON, Circuit Judge

                   THOMAS L. KIRSCH II, Circuit Judge

                   CANDACE JACKSON-AKIWUMI, Circuit Judge
No. 20-1803

BRENDA L. WHITE,                                 Appeal from the United States District
    Plaintiff-Appellant,                         Court for the Southern District of
                                                 Indiana, Indianapolis Division.
      v.
                                                 No. 1:19-cv-04370-JMS-DLP
AMERICAN FAMILY MUTUAL
INSURANCE COMPANY,                               Jane Magnus-Stinson,
     Defendant-Appellee.                         Judge.


                                      ORDER
       Brenda White sued her insurance company for allegedly failing to pay amounts
owed under her homeowners policy. She had lost two substantially similar suits in state
court, so the district court dismissed her federal complaint based on claim preclusion.
Because White fails to develop any argument that this decision was unsound, we
dismiss her appeal.




      *After examining the submissions and record, we have concluded that the case is
appropriate for disposition without oral argument. Fed. R. App. P. 34(a)(2).
No. 20-1803                                                                             Page 2

       White filed multiple claims with American Family Mutual Insurance Company
between April 2006 and July 2009. The claims concerned damage to her house caused
by a storm. American Family covered certain losses but determined that others were not
reimbursable under the policy, so White sued the insurer in the Superior Court of
Marion County, Indiana. That court entered summary judgment for American Family
in 2013, and the Indiana Court of Appeals affirmed and denied rehearing. White v. Am.
Family Mut. Ins. Co., No. 49A02-1310-CT-00923 (Ind. App. Jan. 27, 2015). In 2018, White
sued American Family again, in the same trial court and over the same insurance
claims. The court dismissed the suit, and the appellate court affirmed based on claim
preclusion. White v. Am. Family Mut. Ins. Co., No. 18A-CT-02874 (Ind. App. June 20,
2019).

        White then brought the same coverage dispute to federal district court. In a
detailed opinion, the district court granted American Family’s motion to dismiss the
complaint. The district court, like the Indiana appellate court, reasoned that White’s
claims were precluded by the judgment in her first state lawsuit. The district court also
denied White’s motions for leave to amend as futile because the newly proposed claims,
if they were cognizable, were based on the same conditions that led to the insurance
dispute. White appeals that decision.1

       In her appellate brief, White describes her interactions with American Family
and effectively asks this court to resolve the coverage dispute; she does not even
mention claim preclusion. We liberally construe pro se filings, but we must be able to
discern some argument in an appellate brief. Fed. R. App. P. 28(a)(8)(A); Anderson v.
Hardman, 241 F.3d 544, 545 (7th Cir. 2001). Even a pro se appellant must engage with the
reasons she lost, see Klein v. O’Brien, 884 F.3d 754, 757 (7th Cir. 2018), and we will not
consider undeveloped arguments, see Shipley v. Chi. Bd. of Election Comm’rs, 947 F.3d
1056, 1062–63 (7th Cir. 2020). Because White gives us no reason at all why she should be




       1  White filed her notice of appeal while a counterclaim remained unresolved.
American Family voluntarily dismissed its counterclaim without prejudice in the
district court. In response to our inquiry regarding finality, American Family moved to
dismiss its counterclaim with prejudice. We grant that motion and accept its stipulation
that the counterclaim should be dismissed with prejudice, leaving no question of
finality. See, e.g., Chessie Logistics Co. v. Krinos Holding, Inc., 867 F.3d 852, 856 (7th Cir.
2017). Our jurisdiction is secure under 28 U.S.C. § 1291.
No. 20-1803                                                                            Page 3

able to proceed in a third lawsuit about the same coverage dispute, we must dismiss the
appeal.

       Even if White had tried to engage with the reason she lost in the district court,
she could not overcome the claim preclusion defense. The district judge explained
thoroughly and accurately why White’s federal suit is precluded by her state case,
which raised (or could have raised) the same claims against the same defendant and
resulted in final judgment. See Robbins v. MED-1 Solutions, LLC, 13 F.4th 652, 657 (7th
Cir. 2021) (detailing claim preclusion under Indiana law).

       Under Federal Rule of Appellate Procedure 38, American Family moves for
sanctions against White for filing a frivolous appeal. White did not respond to that
motion. “An appeal is frivolous if it is so meritless that the result is foreordained.”
Thomas v. Guardsmark, LLC, 487 F.3d 531, 539 (7th Cir. 2007). White’s appeal was
destined to fail: her claims plainly rehash a dispute she has lost twice, and she failed to
develop any argument on appeal. And this is her ninth appeal that we have dismissed.2
We have never before warned White against frivolous appeals. We decline to impose
monetary sanctions against this pro se appellant without prior warning, but we warn
White now that further frivolous filings in this or other cases may result in monetary
sanctions. Also, the failure to pay such monetary sanctions, if any are imposed in the
future, may lead lead to a filing bar under Support Systems International, Inc. v. Mack, 45
F.3d 185, 186 (7th Cir. 1995).

       In summary, we GRANT the motion to dismiss the counterclaim with prejudice
[Doc. 42], DISMISS the appeal, and DENY the motion for sanctions [Doc. 35].




       2 In four lawsuits, she appealed but failed to pay the docketing fee after her
motions to proceed in forma pauperis were denied. White v. St. Lawrence Catholic Sch., No.
20-2895 (7th Cir. Nov. 25, 2020); White v. Wishard Hosp., No. 20-2342 (7th Cir. Oct. 29,
2020); White v. St. Lawrence Catholic Sch., No. 20-2343 (7th Cir. Oct. 29, 2020); White v.
Indianapolis Sch. Dist., No. 10-3843 (7th Cir. Mar. 4, 2011). In four more, we dismissed for
lack of appellate jurisdiction. White v. Se. Health Ctr., No. 20-2896 (7th Cir. Dec. 14, 2020);
White v. Yang Acupuncture, No. 20-2213 (7th Cir. July, 23, 2020); White v. Elite Beverages,
No. 20-2214 (7th Cir. July 23, 2020); White v. Tavel, No. 20-2215 (7th Cir. July 23, 2020).